WIDENER, Circuit Judge,
concurring and dissenting:
I
I concur in all of the majority opinion with respect to the breach of contract claim *1289and to the claim under the South Carolina Unfair Trade Practices statute.
With respect to the conspiracy claim, however, I would deny summary judgment. As to that aspect of the case, I respectfully dissent.
II (Conspiracy Claim)
When Freedom decided to tie to the lucrative California transaction, to which Pul-liam was not a party, the purchase of Wellesley Place and then refused as it did to tell Pulliam upon precisely what conditions it (Freedom) would sell Wellesley Place to Pulliam, that leaves a permissible inference of fact that Freedom was so anxious to get rid of Wellesley Place and to participate in the California transaction at the same time, that it structured the whole transaction to make it more difficult for Pulliam to comply than if it had simply offered Wellesley Place to Pulliam. At least that is what I believe our position should be at this stage of the proceeding when we must not weigh the evidence nor judge the credibility of witnesses except in the most unusual circumstances not present here.
III (Breach of Contract Claim)
While I concur, as I have previously noted, in the majority opinion and in the result on the breach of contract claim, I would add a word. I think that it will take a lot of explaining by Freedom not presently in this record as to why it did not either offer Wellesley Place to Pulliam for $7,000,000 cash, he to arrange his own financing, or offer Wellesley Place to Pulliam for $7,000,000 cash, Freedom to furnish $3,500,000 of the financing. On trial, if there is no additional evidence in the record with respect to the breach of contract, I would give judgment to Pulliam, otherwise Freedom and its allied business associates have escaped scot-free from a right of refusal voluntarily given in good faith for valuable consideration and memorialized by formal written agreement.